Hudgins, J.,
delivered the ©pinion of the court.
An award in favor of Louie Caldwell, an employee, is attacked on the ground that the evidence does not show *686that the disability suffered by the claimant was occasioned solely by the accident.
It is admitted that on July 30, 1929, Louie Caldwell was injured by an accident arising out of and in the course of his employment with the Blue Diamond Coal Company, Incorporated, wherein he sustained a partial loss of vision to his left eye. The evidence shows that' in September, 1927, the claimant was examined by a doctor engaged by the employer and that this examination showed only a ten per cent disability in the vision of the left eye. About seven months after the accident he was examined by another doctor, which examination showed that there was a seventy-five per cent loss of vision in the same eye. The doctor in his report stated that part of this loss of vision, in his opinion, was due to the injury and part to another Cause.
The Commission disregarded the opinion of the doctor and made an award based on a sixty-five per cent disability to this eye. This conclusion was reached by deducting the percentage of loss of vision shown by the examination in 1927, prior to the accident, from the percentage of loss of vision found to exist after the accident.
The Commission had the injured party before it and we cannot say as a matter of law that there was no evidence to support its finding of fact. The award of the Commission is affirmed.

Affirmed.